The opinion of the court was delivered by
Brewer, J.:
The only question in this case is as.to the validity of a tax deed; and the one single objection to the deed is, that it shows upon its face that the sale was made at a time not authorized by law. Of course, if this be the case, the deed was void, and under the circumstances appearing in the record would not start the statute of limitations to running. (Entrekin v. Chambers, 11 Kas., 368.) The sale in this case *496was for taxes of 1859, and was piade on the third day of September, 1860. The deed recites that the sale was begun and publicly held on that day. This was the first Monday, and not the first Tuesday of the month. The sale therefore was not upon a day named in the statute as one of the sale-days. But we find introduced into the tax law for the first time, in 1860, this provision, that if lands duly advertised for sale at either of the regular sale\days are not sold because of injunction or other judicial proceeding^ they may, after the dissolution of the injunction or restraining order, be sold at any time on ten days’ notice. (Laws 1860, p. 21j9, §70.) Under this authority a sale might in certain cases be legally held on any day more than ten days after the first: sale-day, the first Tuesday of May, and a deed reciting a kale at such time would, if otherwise regular, be prima facie valid. Of course, such a deed could be shown to be void by proof that the sale on the regular sale-day had not been stopped by injunction or other judicial proceeding; but in the case before us no such proof was offered, and the case stands upon the prima facie showing of the deed alone. The case of Entrekin v. Chambers, 11 Kas., 368, is not in point here, as the sale in that case was in 1859, and before the provision heretofore noticed was in force. There being no other objection made to the deed, the judgment will be affirmed.
All the Justices concurring.